Case 1:20-cv-00840-PLM-PJG ECF No. 20, PageID.759 Filed 04/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

RANDOLPH R. SMITH,                           :
                                             :       Civil No. 1:20-cv-00840
                      Plaintiff,             :
       v.                                    :       HONORABLE PAUL L. MALONEY
                                             :
ANDREW SAUL,                                 :       HONORABLE PHILLIP J. GREEN
Commissioner of                              :
Social Security,                             :
                                             :
                      Defendant.             :

                                          JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 58, judgment is hereby entered for Plaintiff,
reversing the Commissioner’s final decision and remanding this action to the Social Security
Administration for further administrative proceedings, pursuant to the fourth sentence of
42 U.S.C. § 405(g).



Dated: April 19, 2021                                  /s/ Paul L. Maloney
                                                     ________________________
                                                     Paul L. Maloney
                                                     United States District Judge
